        Case 7:20-cv-01247-KMK Document 59 Filed 06/17/21 Page 1 of 2
         Case 7:20-cv-01247-KMK Document 58 Filed 06/16/21 Page 1 of 2



                           MEMO ENDORSED                                Main Brooklyn Office
                                                     1602 McDonald Avenue, Brooklyn, NY 11230


TURTURRO LAW, PC.                     Phone: (718) 384-2323 • Fax: (718) 384-2555 • E-Mail:
                                      natraj@turturrolawpc.com • www.turturrolawpc.com

Matthew J. Turturro, Esq. (Managing Partner)
*Natraj S. Bhushan, Esq. (Partner)
Paulina Bellantonio, Esq. (Associate)
Anthony A. Nozzolillo, Esq. (Of Counsel)
*Admitted in NY and NJ

                                          June 16, 2021

ViaECF
Hon. Kenneth M. Karas, USDJ
300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150

               Re:            The Proimmune Company, LLC v Holista Colltech Ltd. et al.
               Docket No.:    7:20-cv-1247(KMK)
               Subject:       APPLICATION TO APPROVE SEALED FILINGS AND
                              PUBLICLY FILE REDACTED FILINGS

Dear Judge Karas,

       The undersigned is the attorney for defendant-counterclaim plaintiff Holista Colltech Ltd

("Defendant" or "Holista"). The letter motion seeks an Order formally approving the sealing of

ECF Doc. Nos. 44 and 47, which consist of two declarations along with several exhibits that

plaintiff Proimmune Company, LLC had sought redactions on.

       By way of Background, Proimmune filed a letter motion on June 8, 2021 (ECF Doc. 42)

that proposed "that both parties redact the specific information in the evidence submitted, as well

as the briefing for their respective summary judgment motions, supporting declarations, and

Local Rule 56.l separate statements." (Emphasis added.) Therefore, when this letter motion was

Memo Endorsed on June 10, 2021, the undersigned believed (perhaps mistakenly) that Holista

was also given permission to file certain agreed upon summary judgment submissions under seal.


                                                 1
        Case 7:20-cv-01247-KMK Document 59 Filed 06/17/21 Page 2 of 2
         Case 7:20-cv-01247-KMK Document 58 Filed 06/16/21 Page 2 of 2




Accordingly, on June 14, 2021 the undersigned publicly filed its Rule 56.1 statement and

memorandum of law, but filed ECF Doc. Nos. 44 and 4 7 under seal because these two

declarations included exhibits that parties agreed to redact.

       Accordingly, the instant motion is being filed to formally obtain a sealing order allowing

ECF Doc. Nos. 44 and 47 to remain as sealed filings as well as permission to publicly file

redacted versions of ECF Doc. 44 and 4 7.



                                                       Respectfully submitted,
                                                       TURTURRO LAW, P.C.
                                                       By: Isl Natraj S. Bhushan

To (via ECF): Ryan Abbot & Rowenakete P. Barnes


     Application is granted.

     So Ordered.

    ~~
     6/17/21




                                                   2
